607 F.2d 185
Robert Michael DAVIS et al., Plaintiffs-Appellees,v.Lewis WILLIAMS et al., Defendants-Appellants.
No. 77-1299.
United States Court of Appeals,Fifth Circuit.
Nov. 6, 1979.

Don J. Rorschach, City Atty., John W. Chandler, Asst. City Atty., Irving, Tex., Robert S. McGrath, Asst. City Atty., Arlington, Tex., for defendants-appellants.
Frederick M. Baron, Dallas, Tex., for plaintiffs-appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion July 11, 1979, 5 Cir., 1979, 598 F.2d 916).
Before BROWN, Chief Judge, and COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON and RANDALL, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Albert Tate, Jr. and Judge Sam D. Johnson did not participate in this decision